United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2055
                                    ___________

Rose Carol Rone,                         *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
U.S. Sprint,                             *
                                         *       [UNPUBLISHED]
               Appellee.                 *
                                    ___________

                              Submitted: October 28, 2002

                                   Filed: October 31, 2002
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Rose Carol Rone, a member of a customer service training group for U.S.
Sprint ("Sprint"), complained to members of the human resources department about
the contents of an article in an internal company newsletter. This article stated that
the training program in which Ms. Rone participated, which consisted entirely of
minorities, targeted members of the Kansas City urban community who were welfare
recipients or rehabilitated drug users. After expressing her concerns about statements
made in the article, Ms. Rone was terminated from the training program. Ms. Rone
brought this Title VII race discrimination suit, alleging that Sprint terminated her in
retaliation for her complaint. The district court1 granted Sprint's motion for summary
judgment, and Ms. Rone now appeals. For the reasons stated below, we affirm.

       "We will affirm a grant of summary judgment if the evidence, viewed in the
light most favorable to the nonmoving party, establishes that no genuine question of
material fact exists and that the moving party is entitled to judgment as a matter of
law." Montandon v. Farmland Indus., Inc., 116 F.3d 355, 357 (8th Cir. 1997) (citing
Bashara v. Black Hills Corp., 26 F.3d 820, 823 (8th Cir. 1994)). In this case,
summary judgment was appropriate because Ms. Rone failed to establish that her
termination was in retaliation for her complaint. Although the timing of the
termination is suspect, her claim does not meet the Title VII retaliation standard.

        To succeed on a retaliation claim, Ms. Rone "must establish that 1) she
complained of discrimination; 2) [Sprint] took adverse action against her; and 3) the
adverse action was causally linked to the complaint of discrimination." Marzec v.
Marsh, 990 F.2d 393, 396 (8th Cir. 1993). In her complaints to the human resources
staff, Ms. Rone did not indicate that she believed the article was racially
discriminatory. Rather, she stated that the article was offensive because it indicated
that the training program targeted welfare recipients and drug rehabilitation program
participants. Ms. Rone did not complain of discrimination; therefore, she does not
meet the Title VII retaliation standards. Since there is no genuine issue of material
fact, the district court properly granted Sprint's motion for summary judgment.

      Accordingly, we affirm.




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-